Exhibit 10.4
 
December 12, 2008
 
Robert Colloton
 
Re:           OFFER LETTER
 
Dear Robert:
 
You and Micrus Endovascular Corporation, a Delaware corporation (the “Company”),
signed an offer letter, dated February 16, 2005 (the "Offer Letter").  This
letter agreement amends the Offer Letter in order for the cash severance
payments under the Offer Letter to be exempt from or comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code").  Except as otherwise
amended in this letter agreement, the Offer Letter remains in full force and
effect.
 
Specifically, this letter agreement deletes the fourth sentence of the second
full paragraph under the "Benefits" heading of the Offer Letter, which provides
as follows:  "In the event the termination of employment is without cause, you
will receive salary continuation for a period of six months."  (the "Deleted
Language").
 
The Deleted Language is replaced in its entirety by the following language:
 
"If you experience an involuntary separation, as defined in Treasury Regulation
1.409A-1(h) (“Separation”), by the Company for a reason that is other than for
Cause (as defined below), death or Permanent Disability (as defined below), and
you satisfy the following conditions, you will receive certain cash severance,
as described below.  To receive the cash severance, you must  execute (and do
not revoke) a full and complete general release of all claims in a form provided
by the Company without alteration and return all Company property (collectively,
the "Conditions"), in each case within thirty (30) days after the Separation
(the "Deadline").
 
Provided that you've satisfied the Conditions within the Deadline, the Company
will pay you your then current base salary for a period of six (6) months
(subject to applicable withholding) according to the Company's standard payroll
schedule, commencing on the Company's first regular payroll date following the
last day of the Deadline.  For purposes of Code Section 409A, each salary
continuation payment under this paragraph is hereby designated as a separate
payment.  Notwithstanding anything stated herein to the contrary, each of the
salary continuation payments provided in connection with your Separation under
this paragraph is intended to be exempt from Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii) and to the extent it is exempt
pursuant to such section, it will in any event be paid no later than the last
day of your second taxable year following the taxable year in which your
Separation has occurred; provided that, to the extent that any of such salary
continuation payments and any other payments paid to you in connection with your
Separation does not qualify to be exempt from Code Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9)(iii) or otherwise exceeds the limit
set forth in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) or any similar
limit promulgated by the Treasury or the IRS, the portion of the salary
continuation payments that does not qualify or otherwise exceeds such limit, as
determined by the Company in its sole discretion, will be paid by no later than
the fifteenth (15th) day of the third (3rd) month following the end of your
first tax year in which your Separation occurs, or, if later, the fifteenth
(15th) day of the third (3rd) month following the end of the Company's first tax
year in which your Separation occurs, as provided in Treasury Regulation Section
1.409A-1(b)(4).
 
Notwithstanding the above, if any of the salary continuation payments described
in the previous paragraph does not qualify for any reason to be exempt from Code
Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii) or
Treasury Regulation Section 1.409A-1(b)(4) and you are deemed by the Company at
the time of your Separation to be a “specified employee,” as defined in Code
Section 409A, each such salary continuation payment will not be made or commence
until the date which is the first day of the seventh month after your Separation
and the installments that otherwise would have been paid during the first six
months after your Separation will be paid in a lump sum on the first day of the
seventh month after your Separation. Such deferral will only be effected to the
extent required to avoid adverse tax treatment to you, including (without
limitation) the additional twenty percent (20%) federal tax for which you would
otherwise be liable under Section 409A(a)(1)(B) of the Code in the absence of
such deferral.
 
For all purposes under this letter agreement, "Cause" means (i) your gross
negligence or willful failure to substantially perform your duties and
responsibilities to the Company or deliberate violation of a Company policy;
(ii) your commission of any act of fraud, embezzlement, dishonesty or any other
willful misconduct that has caused or is reasonably expected to result in
material injury to the Company; (iii) unauthorized use or disclosure of any
proprietary information or trade secrets of the Company or any other party to
whom you owe an obligation of nondisclosure as a result of your relationship
with the Company; or (iv) your willful breach of any of your obligations under
any written agreement or covenant with the Company.  The determination as to
whether you are being terminated for Cause will be made in good faith by the
Company and will be final and binding on you.
 
For all purposes under this letter agreement, “Permanent Disability” means your
inability to perform the essential functions of your position with or without
reasonable accommodation for a period of 120 consecutive days because of your
physical or mental impairment."
 
 

--------------------------------------------------------------------------------


 
 
This amendment to the Offer Letter may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.  To indicate your acceptance of this
amendment to the Offer Letter, please sign and date this letter in the space
provided below and return it to me.
 
 

     
Very truly yours
             
MICRUS ENDOVASCULAR
     
CORPORATION
                   
By:
/s/ John R. Kilcoyne
   
Name:
John R. Kilcoyne
   
Title:
CEO
               
ACCEPTED AND AGREED:
     
ROBERT COLLOTON
             
/s/ Robert C. Colloton
     
(Signature)
     
12/12/2008
     
Date
     